           Case 1:18-vv-01145-UNJ Document 43 Filed 06/02/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1145V
                                         UNPUBLISHED


    DONNA BLACKWELL,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: May 1, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA); Parsonage Turner
                                                              Syndrome; Brachial Neuritis


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On August 6, 2018, Donna Blackwell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (SIRVA), Parsonage Turner Syndrome, and/or brachial neuritis
as a result of her October 4, 2017 influneza (“flu”) vaccination. Petition at 1; Stipulation,
filed April 29, 2020, at ¶¶ 2, 4. Petitioner further alleges that the vaccine was
administered within the United States, that she suffered the residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action on her behalf as a result of her injury. Stipulation at ¶¶ 3-5; see Petition at ¶2, 15-
16. “Respondent denies that petitioner sustained a SIRVA Table injury and further

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01145-UNJ Document 43 Filed 06/02/20 Page 2 of 7



denies that petitioner’s influneza vaccine caused Parsonage Turner syndrome, brachial
neuritis, or any other injury or condition.” Stipulation at ¶ 6.

       Nevertheless, on April 29, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $125,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
         Case 1:18-vv-01145-UNJ Document 43 Filed 06/02/20 Page 3 of 7




                    IN THE UNITED STATES COURT OF FEDERAL CLAll\lS
                              OFFICE OF SPECIAL MASTERS



                                                     )
    DONNA BLACK WELL.
                                                     )
                                                     )
                    Petitioner.
                                                     )    No. 18-114SV
    V.
                                                     )    Chief Special Master Corcoran
                                                          ECF
    SECRETARY OF HEALTH AND HUMAN )
    SERVICES.                     ~
 ______________     Respondent.                      ))


                                             STIPUI.ATION

           The parties hereby stipulate to the following matters:

           I. Petitioner. Donna Blackwell. filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the ··Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza vaccine. which is contained in the Vaccine Injury Table (the ··Table''). 42 C.F.R.

~   100..,(a).

           2. Petitioner recei\'ed an influenza immunization on October 4. 2017.

           3. The vaccine was administered within the United States.

           4. Petitioner alleges that as a result of the influenza vaccine she suffered "a shoulikr

injury related to vaccination. or 'SIRVA. ' Parsonage Turner Syndrome, and/or brachial neuritis."

Petitioner further alleges that she experienced residual effects of her condition for more than six

months.

          5. Petitioner represents that there has been no prior award or senlemcnt of a civil action

for damages on her behalf as a result of her injuries.
          Case 1:18-vv-01145-UNJ Document 43 Filed 06/02/20 Page 4 of 7




              6. Hl·spondcnt lknil'S that [K'lilioner sus1ainl.'d a SIRVA !"able injury and further dl.'nics

that pl·titilincr·s inl111c111a vaccinl.' cmsed Parsonage l'llntl'f s~ ndromc. brachia! lll't1ri1is. or an~

other i1~jur~           llr   l'011dilil111.

              7. l\lai11taini11~ their abon~-stall.'d positil1ns. the parties nevcrrhdess now :-igrcl.' that thl'

iss1u.:s betwel.'n them shall hc scttkd and that a (kdsi(1n should be cntcrcd ,\\\ardinl,! lhl•

ciimpcnsation ,icsnilwd in paragraph S of this Sti1>11lation.

              S. :\s s,1on as pr:Kticahk alier an entry ofjudgllll'llt fl'llecting a derision l'On:-isll.'llt ,, ith

th,: tl·m1s 1..1f this Stip11la1ion. and :tiler petitioner has tikd an ekc1ion             10   receiw compcns:ui,)n

pursuant to ,I~ U.S.C. § .'00aa-: 1(a)( I). the Seact.try of l lealth :1ml I luman Sen kcs ,, ill issue

th1..• folhming ,accinc i:ompl'IISntion pay1m•nt:

              :\ lump sum of $125.000.00 in thl' fimn of a chcck payable 10 pctililint•r. rhis
              ,1111011111 l'Cpr1..•scnts n1111pe11sation l1ir .ill d:m1.1ges that "ould be ,I\ ailnblt• lllllkr -t 2
              ll .S.C. ~ .-ooaa-1:-(a).

              '>. :\s SllOll as practicahk alkr th\.· entry ofjmlgmcnt l\11 \.'ntilkllll'llt in this l'ast•. and alkr

Jll'titi1lll\.'r has likd hmh a Jlrllper and tim\.'ly ekction to recciw l'lllll!)l'llsation pursuant 111

.J ::'. I J.S.l ' .   *:lOO;m-] l(a)( I). and an applic:1tio11. th1..• partil'S will submit lo further prnl·t·l•dings

up,111 1his 1wtition.




Stal1.' h1..·al1h hcndit~ JlfO!!rillllS (lllhl'I' 1hm1 I itk \I:\ ,it' th1.• s,,dal sl'1.·urit~ .\1.·t l•I~ l l.S.l ' .
    Case 1:18-vv-01145-UNJ Document 43 Filed 06/02/20 Page 5 of 7




        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for anomeys· fees and litigation costs. and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

*300aa- I S(g) and (h).
        13. In return for the payments described in paragraphs 8 and 9. petitioner. in her

individual capacity. and on behalf of her heirs. executors, administrators. successors or assigns.

does fore\'er irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Hwnan Services from any and all actions or causes of action

(including agreements. judgments. claims. damages, loss of services. expenses and all demands

of whatever kind or nature) that have been brought. could have been brought. or could he timcl)

brought in the Court of Federal Claims. under the National Vaccine Injury Compensation

Program. 42 U.S.C. § 300aa-10 ct seq.. on account of. or in any way growing out of. any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from. or alleged to have resulted from. the innuenza vaccination administered on October 4.

2017, as alleged by petitioner in a petition for vaccine compensation filed 011 or about August 6.

2018, in the United States Coun of Federal Claims as petition No. 18-1145V.

        14. If petitioner should die prior to entry of judgment. this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
         Case 1:18-vv-01145-UNJ Document 43 Filed 06/02/20 Page 6 of 7




           15. If the special master fails to issue a decision in complete conformity with the tenns

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete confom1ity with the tenns of this Stipulation. then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

           16. This Stipulation expresses a full and complete negotiated senlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties further agree and understand that the award described in this

    Stipulation may reflect a compromise of the parties· respective positions as to liability and/or

    amount of damages. and further, that a change in the nature of the injury or condition or in the

    items of compensation sought. is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused petitioner 10 develop a

shoulder injury. Parsonage Turner syndrome, brachia) neuritis. or any other injury or condition.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors. administrators. successors. and/or assigns.

                                        END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                     4
     Case 1:18-vv-01145-UNJ Document 43 Filed 06/02/20 Page 7 of 7




Respectfully submitted,

PETITIONER:



~~K'~dcwtU

ATTORNEY OF RECORD FOR
PETITIONER:
                                               AUTHORIZED REPRSENT ATIVE
                                               OF THE ATTORNEY GENERAL:

                                                                                ____
                                                                            '[_).
~         ELG Mel R~
BLACK McLAREN JONES RYLAND
& GRIFFEE, P.C.
                             li:f~1:~~ .       Deputy Director
                                               Torts Branch
530 Oak Court Drive. Suite 360                 Civil Division
Memphis. TN 38117                              U.S. Department of Justice
(901) 762-0535                                 P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington. DC 20044-0146


AUTHORIZED REPRESENTATIVE                      ATTORNEY OF RECORD l•OR
OF THE SECRET ARY OF HEALTH                    RESPONDENT:
AND HUMAN SERVICES:
                                               ---fll.G-c_,;_ fl f ~

TAMARA OVERBY
                                                 °)~~
                                               TRACI R. PATfON
Acting Director, Division of Injury            Senior Trial Attorney
Compensation Programs                          Torts Branch
Healthcare Systems Bureau                      Civil Division
U.S. Department of Health                      U.S. Department of Justice
and Human Services                             P.O. Box 146
5600 Fishers Lane                              Benjamin Franklin Station
Parklawn Building. Mail Stop I IC-26           Washington. DC 20044-0146
Rockville. MD 20857                            Tel: (202) 353-1589


Dated:   _tf- U /JAJ
                                           5
